Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s response to the last Office Action, filed on February 28, 2022 has been entered and made of record

Claims 1-13 are currently pending in this application.


This action is final.

Response to Arguments

The applicant’s arguments to the claim rejections are fully considered, however they are not deemed to be persuasive

Applicant argues that Peng in view of Ren fail to teach or suggest “the period comprising at least one frame”.  It is noted that Peng in view of Ren discloses teach or suggest the period comprising at least one frame. Peng discloses a period comprising at least one frame; (Peng, see figures 7A and 7B). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US 20190139496 A1) in view of Ren (US 20150049070 Al).

 	As to Claim 1:
Peng et al. discloses an apparatus for display (Peng, see Abstract, where Peng discloses an apparatus for display includes an active region, a gate scanning driver, and light emitting driver. The active region includes a plurality of subpixels. The gate scanning driver is operatively coupled to the active region and configured to scan the plurality of subpixels in a first period of each frame at a first rate. The light emitting driver is operatively coupled to the active region and configured to cause the plurality of subpixels to start emitting light in a second period of each frame at a second rate. The second rate is higher than the first rate. The second period overlaps the first period), comprising: an active region comprising a plurality of light-emitting elements (Peng, see 300 in figure 3 and paragraph [0045], where Peng discloses display 102 in this embodiment includes an active region 300 having a plurality of subpixels (e.g., each including an OLED or microLED)); a gate scanning driver operatively coupled to the active region (Peng, see 304 and 300 in figure 3) and configured to pause a gate scanning signal to the plurality of light-emitting elements in a period (Peng, see non display update mode above emission frame in figure 7A and paragraph [0055], where Peng discloses that the display update period may be the same as the gate scanning period of each frame in which the subpixels in active region 300 are scanned by gate scanning driver 304); and a light emitting driver operatively coupled to the active region and configured to cause the plurality of light-emitting elements to emit light in the period (Peng, see figures 7A and 7B and paragraphs [0055] through [0058], where Peng discloses that all the subpixels in active region 300 stop emitting light as they are scanned and updated with the display data of the third display image). 
Peng differs from the claimed subject matter in that Peng does not explicitly disclose stop a gate scanning signal. However in an analogous art, Ren discloses stop a gate scanning signal (Ren, see paragraph [0049], where Ren discloses the gate scanning line in the first row stops outputting the scanning signal, the switch TFT Tl in each sub-pixel circuit in the first pixel row is switched off).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Peng with Ren. One would be motivated to modify Peng by disclosing stopping a gate scanning signal as taught by Ren, and thereby adjusting the driving voltage for the pixel circuit without causing great dynamic loss and large temperature rise. (Ren, see paragraph [0005]).

As to Claim 2:
Peng in view of Ren discloses the apparatus of claim 1, wherein the gate scanning signal comprises a gate scanning enable signal and a gate scanning clock signal (Peng, see CLK and STV in 304 of figure 6); and a scanning rate of at least one of the gate scanning enable signal and the gate scanning clock signal is equal to zero in the period (Peng, see non display update mode above emission frame in figure 7A, paragraph [0055] and paragraph [0051], where Peng discloses that the display update period may be the same as the gate scanning period of each frame in which the subpixels in active region 300 are scanned by gate scanning driver 304, the gate scanning rate may be determined by the gate scanning clock frequency, thus if the update time is zero as shown in figure 7A then the clock frequency is also zero based on f= 1/t).

As to Claim 3:
Peng in view of Ren discloses the apparatus of claim 2, wherein the scanning rate of each of the gate scanning enable signal and the gate scanning clock signal is equal to zero in the period (Peng, see non display update mode above emission frame in figure 7A, paragraph [0055] and paragraph [0051], where Peng discloses that the display update period may be the same as the gate scanning period of each frame in which the subpixels in active region 300 are scanned by gate scanning driver 304, the gate scanning rate may be determined by the gate scanning clock frequency, thus if the update time is zero as shown in figure 7A then the clock frequency is also zero based on f= 1/t).

As to Claim 4:
Peng in view of Ren discloses the apparatus of claim 1, further comprising a source driving driver operatively coupled to the active region (Peng, see 300 and 306 in figure 3)and configured to provide a data signal to the plurality of light- emitting elements immediately prior to the period and stop providing the data signal in the period (Peng, see figure 7A and paragraph [0053], where Peng discloses that source writing driver 306 may update display data 106 in each frame at a rate that is the same as the gate scanning rate, therefore source writing driver follows the same timing as gate timing shown in figure 7A).

As to Claim 5:
Peng in view of Ren discloses the apparatus of claim 4, further comprising a capacitor operatively coupled to the plurality of light-emitting elements and configured to, during the period, retain the data signal provided immediately prior to the period (Peng, see paragraph [0051], where Peng discloses C in figure 4A and paragraph [0051], where Peng discloses that scan signals 604 may turn on the switching transistor Ts to cause the storage capacitor C to be charged at a respective level of the display data signal for the respective OLED D. As will be described below in detail, the timings of the first set of enable signals and the first set of clock signals can determine the gate scanning period of each frame and the gate scanning rate as well. To ensure writing of the correct display data 106 in each gate scanning clock period, in both FIGS. 4A and 4B, each scan line is connected to one row of subpixels. In each gate scanning clock period ( e.g., determined by the clock frequency of the first set of clock signals), one row of subpixels are scanned. Thus, the gate scanning rate may be determined by the gate scanning clock frequency). 

As to Claim 6:
Peng in view of Ren discloses the apparatus of claim 1, wherein the light emitting driver is configured provide a light emitting enable signal and a light emitting clock signal in the period and in a frame immediately prior to the period; and a scanning rate of the light emitting enable signal in the period is less than or equal to a scanning rate in the frame (Peng, see light emitting enable signal (EM_STV) and light emitting clock signal (EM_CLK) in figure 9A and EM_STV timing is less than scanning rate of the display update timing in figure 9A).


Allowable Subject Matter
Claims 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 14-20 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON M ROSARIO/Primary Examiner, Art Unit 2624